DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file previsions of the AIA .
This notice of allowance is in response to applicant’s AFCP filed on 08/16/2022.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claim 14-17 and 19-20 are cancelled. Claim 10 and 18 were previously cancelled. No claim is added. Claim 1-9, 11-13 and 21-22 are pending.

ALLOWABLE SUBJECT MATTER
Claims 1-9, 11-13 and 21-22 are allowed in light of AFCP filed and prior art(s) of record. 


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Following is an examiner’s statement of reasons for the allowance:
Regarding claim 1,  Shahidzadeh et al. (US11005839) teaches a method of detecting anomaly based on cyber transactions related to the subscriber (Abstract), constructing a response-enabled verification communication to the subscriber once “needs OOB – verify to register” flag is set and transmitting the message to the subscriber’s mobile through SMS (Col. 22, line 37-39; Col. 24), where in the response-enabled verification communication includes (b) a second selectable interface object and (c) a third selectable interface object (Fig. 9, col. 22, line 38-43), identifying, by the one or more computers, a subscriber input selecting the second selectable interface object or the third selectable interface object of the response- enabled verification communication that confirms the cybersecurity event as either an authorized cybersecurity event or a non-authorized cybersecurity event and the one or more text strings of cybersecurity event handling instructions from the subscriber (Fig. 9, col. 22, line 38-43), routing the event automatically to either allow the event or reject the event based on the response from the subscriber (Fig. 9, Col. 22, line 38-43); Karachiwala et al. (US10299118) teaches receiving, during a cybersecurity investigation, a verification-triggering input selecting a first selectable object displayed on a graphical user interface of the cybersecurity event detection and response service, wherein the first selectable object, when selected, causes an execution of an automated verification-initiation workflow that includes the automatically constructing of the response-enabled verification communication (Fig. 16, #1648: the third party displays on an electronic screen of the client machine the listing of registered mobile devices for the person to select (e.g., display in a drop down menu box )), wherein the response-enabled verification communication includes: (a) one or more pieces of event-descriptive content that include event-specific characteristics of the cybersecurity event (Fig. 16, #1658); Cho (US20140207679) teaches a text box data field that is configured to receive, as input, one or more text strings of cybersecurity event handling instructions from the subscriber (Para. 0013) and the one or more text strings of cybersecurity event handling instructions from the subscriber (Para. 0013); Muddu et al. (US20170063907) teaches designating potential threat as either “not a threat” or actual threat with further actions based on the administrator/investigator’s review/response, not based on the subscriber’s response; Choudhuri et al. (US20130024358) teaches multi-stage threat detection method that identify either potential threat is real threat or false alarm then routing them separately (Fig. 10, #810, #1112) and some of the function in each stage could be performed by the administrator/investigator, but not by a subscriber, therefore none of the prior art of record, taken by itself or in any combination, would have anticipated or made obvious the claim limitation/subject matter at or before the time it was filed. 
Examiner performed updated search and did not find any related prior art. Therefore the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1 with proper motivation at or before the time it was effectively filed. 
Dependent claims 2-9, 11-13 and 21-22 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
Prior arts made of record, not relied upon: See PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, to Taghi T. Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                       /TAGHI T ARANI/         Supervisory Patent Examiner, Art Unit 2438